Burnside, J.
The supplement to the act entitled “ An act to authorize the governor to incorporate a company to make a lock navigation on the river Monongahela,” passed the 24th June, 1839, was a direct grant and charter from the legislature. It repealed all portions of the original act, which the supplement altered and supplied. It cured all defects and irregularities in the proceedings of the commissioners. It changed the name, style, and title of the company; permitted the company to alter the height 'of the dhms from four and a half to eight feet from pool to pool below Brownsville; and it authorized the company, when the navigation of any portion of it was completed, to receive such rates of toll per mile, as, at their discretion, might be just and reasonable, subject to the control and regulation of the legislature.
In pursuance of this enactment, the moment the first dam and lock was completed, the company had a right to demand and receive a reasonable toll per mile from all persons navigating the pool of the dam.
The supplement changed the plan of executing the work, and authorized the company to demand and receive toll without the license of the governor. The legislature have laid down a plain rule, and it becomes the duty of the people using the navigation to obey it. It is the province of the courts to enforce that obedience.
Judgment affirmed.